                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



YADVENDU K. YADAV,                                Civ. No. 18-6611 (KM/CLW)
                 Plaintiff,
                                                  MEMORANDUM OPINION
V.


SAINT MICHAEL’S MEDICAL
CENTER; JOSEPH DEPASQUALE,
M.D.,

               Defendants.



      This matter originally came before the court on the motion (DE 9) of the
defendants to dismiss this complaint, which alleges age discrimination, for
failure to state a claim under Rule 12(b)(6), Fed. R. Civ. P. By Memorandum
and Order filed on July 12, 2019 (DE 20), I noted the obvious deficiencies of
the Complaint. I also noted, however, that the plaintiff had made
supplementary statements in his briefs, to which he attached documents in
support of his claims. Although such statements and attachments to briefs will
not defeat a motion to dismiss, I noted that they suggested that amendment
would not be futile, and liberally construed them as a motion to amend.’ I
therefore ruled as follows:


      To his brief, the plaintiff attached the following:
      Letter of acceptance to Raritan Bay Medical Center for residency program;
      Medical degree from India;
      ECFMG certification for the U.S.;
      News article from India regarding his treatment of a heart patient;
(DE 11) In his brief, he also stated his belief that the accepted candidates were
substantially younger than himself
      In a supplemental submission, the plaintiff attached photos of the accepted
candidates and stated that all appeared to be under 40 years of age. (DE 14)
             ORDERED that the motion (DE 9) to dismiss the Complaint
      for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), is
      ADMIMSTRATWELY TERMINATED; and it is further
            ORDERED that the plaintiffs supplemental submissions are
      construed as a motion to amend the complaint, and that the
      motion to amend is GRANTED; and it is further
            ORDERED that the plaintiff shall, within 30 days, submit an
      amended complaint that states the legal elements of his claim(s)
      and states facts in support. If no timely amended complaint is
      received, the matter may be listed for dismissal.

I also directed the plaintiff to the court’s website, which contains information
for pro se litigants. https: / /www,njd.uscourts.gov/ (DE 20)
      The 30-day deadline came and went, with no response from the plaintifL2
I must therefore consider the original complaint to be the operative pleading
and reinstate the motion to dismiss, which was fully briefed.
      The standards governing a Rule l2(b)(6) motion to dismiss a complaint
for failure to state a claim upon which relief may be granted are familiar. For
the purposes of a motion to dismiss, the facts alleged in the complaint are
accepted as true and all reasonable inferences are drawn in favor of the
plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const. Corp.
of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).

      A short and plain statement of plaintiffs entitlement to relief will do. See
Fed. R. Civ. P. 8(a). Nevertheless, “a plaintiffs obligation to provide the
‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Ml. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint’s
factual allegations must be sufficient to raise a plaintiffs right to relief above a
speculative level, so that a claim is “plausible on its face.” Id. at 570; see also
West Run Student Housing Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165,


2     The plaintiff also failed to appear for a scheduled status conference on July 2,
2019. (Entry following DE 19)
169 (3d Cir. 2013). That facial-plausibility standard is met “when the plaintiff
pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Ashcroft u. Jqbal, 556
U.s. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he plausibility
standard is not akin to a ‘probability requirement’.  it asks for more than a
                                                        .   .




sheer possibility.” Iqbal, 556 U.S. at 678.

       Where, as here, the plaintiff is proceeding pro se, the complaint is “to be
liberally construed,” and, “however inartfully pleaded, must be held to less
stringent standards than formal pleadings drafted by lawyers.” Erickson v.
Pardus, 551 U.S. 89, 93-94 (2007). Nevertheless, “prose litigants still must
allege sufficient facts in their complaints to support a claim.” Mala z1c Crown
Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013). “While a litigant’s pro se
status requires a court to construe the allegations in the complaint liberally, a
litigant is not absolved from complying with Twombly and the federal pleading
requirements merely because s/he proceeds pro se.” Thakar v. Tan, 372 P.
App’3c 325, 328 (3d Cir. 2010) (citation omitted).
      The complaint alleges as follows:
      The plaintiff, Yadvendu K. Yadav, a medical doctor, was approximately
55 years old at the time of the events in suit. He alleges that he applied for one
of approximately 20 slots in the defendant hospital’s residency program.
According to the complaint, Dr. DePasquale, who interviewed him, said that
“You got your medical degree a long time ago, 25 years ago. I have many young
doctors to interview. You are too old.” That was the “only reason” given at the
time for rejecting Dr. Yadav’s application for the position. He states that he
believes that the candidates who were accepted were “all substantially younger”
than himself. Dr. Yadav asserts violations of the federal ADEA and the New
Jersey Law against discrimination.
      A prima facie claim under the ADEA, as the defendants point out, has
four essential elements: that the plaintiff “(1) is over 40; (2) is qualified for the
position in question; (3) suffered an adverse employment decision; and (4) was
replaced by a sufficiently younger person to permit an inference of age
discrimination.” (Def. Brf. 5, citing Flagg v. New Jersey/Office of Child Support
                                                          *3 (D.N.J. May 17,
Servs., No. 17CVO26O2PGSTJB, 2018 WL 2269246, at
2018)). The defendants’ motion, directed at the second and fourth elements,
makes two essential contentions: (1) that the complaint fails to allege that the
plaintiff was qualified for the residency position; and (2) that the complaint fails
to allege that sufficiently younger individuals were selected for the program in
his stead.
      Defendants’ contentions have merit. The statement by Dr. DePasquale, if
accurate, surely would support an inference of discriminatory intent. The
complaint fails to allege, however, that there was discrimination in fact. The
complaint does not allege that Dr. Yadav possessed the qualifications for the
position. The complaint does not state the ages of the persons who were
selected in his stead. Stating, without supporting factual allegations, that he
“believes” they were younger than himself does not suffice.
                                  CONCLUSION
    For the reasons stated above, the reinstated motion (DE 9) to dismiss the
Complaint for failure to state a claim pursuant to Fed. R. Civ. P. 12(bflô), is
GRANTED. Given the unusual procedural posture, this dismissal is WITHOUT
PREJUDICE to the submission, within 30 days, of a proposed amended
complaint that states the legal elements of his claim(s) and states facts in
support. This will ripen into a dismissal with prejudice if no response is
received within 30 days.
August 21, 2019

                                                                  /r
                                              HO   .   KEVIN MCPiULTY, U.S.D.b.
